Citation Nr: 1705877	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1987 to March 2008. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, as relevant, granted service connection for degenerative joint disease of the right knee and assigned an initial noncompensable rating, effective April 1, 2008.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in North Little Rock, Arkansas.  

In November 2010, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in North Little Rock, Arkansas.  A transcript of the hearing has been associated with the record. 

This case was remanded by the Board in October 2011 for additional development.  Subsequently, while on remand, a September 2012 rating decision increased the rating for the Veteran's right knee disability to 10 percent, effective April 1, 2008.  Despite the grant of this a higher initial evaluation, the Veteran had not been awarded the highest possible evaluation and he is presumed to be seeking the maximum possible evaluation.  Thus, as the Veteran had not indicated satisfaction with the award of the 10 percent rating, the issue remained on appeal.  A.B. v. Brown, 6 Vet. App. 35 (1993). 

Thereafter, in a November 2014 decision, the Board denied initial ratings in excess of 10 percent for degenerative joint disease of the right knee, right shoulder strain, left shoulder strain, and status post fracture right wrist strain.  Additionally, the Board remanded the issues of entitlement to initial compensable ratings for hypertension and bilateral plantar fasciitis.  

The Veteran appealed the Board's November 2014 decision only to the extent that such denied an initial rating in excess of 10 percent for his right knee disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court issued a Memorandum Decision in which it vacated the Board's decision as to the denial of an initial rating in excess of 10 percent for the Veteran's right knee disability and remanded the matter for further consideration. 

With regard to the issues of entitlement to initial compensable ratings for hypertension and bilateral plantar fasciitis, which were remanded by the Board in November 2014, a review of the record indicates that the Agency of Original Jurisdiction (AOJ) has not completed the requested development and readjudication of these issues and, as such, they are not currently before the Board. 

As noted in the October 2011 and November 2014 Board remands, the issues of entitlement to service connection for decrease in visual acuity and headaches, claimed as due to hypertension medication, were raised by the Veteran at the November 2010 Board hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As previously noted, in November 2014, the Board denied an initial rating in excess of 10 percent for the Veteran's right knee disability based on a finding that such disability was manifested by arthritis with painful, limited motion, without evidence of limitation of flexion to 60 degrees or greater or limitation of extension to 5 degrees or greater even in consideration of functional impairment resulting from additional symptomatology; ankylosis; recurrent subluxation or lateral instability; dislocation or removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  In this regard, the Board noted that the current 10 percent evaluation contemplated painful motion of a major joint, with X-ray evidence of arthritis and further found that, upon VA examination in November 2011, anterior, posterior, and medial-lateral instability testing of the knee was normal.  However, in the July 2016 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases as to the determination that the Veteran's right knee disability did not result in lateral instability in light of the fact that the November 2011 VA examiner found that, after repetitive use, the functional impairment of the Veteran's right knee disability included "[i]nstability of station."  Consequently, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination so as to determine whether his right knee disability results in lateral instability and obtain an opinion reconciling the seemingly conflict statements offered by the November 2011 VA examiner.

Furthermore, the Board notes that the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, which includes those in December 2007, March 2009, and November 2011, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, in conducting the VA examination, the examiner should address such inquiries, and provide a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right knee disability.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the knee.  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee disability conducted during the course of the appeal in December 2007, March 2009, and November 2011.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also address the presence of lateral instability and/or recurrent subluxation, and the severity of such condition, as well as current or prior meniscal conditions and any associated symptomatology.

With regard to lateral instability, the examiner is requested to review the November 2011 VA examination report and reconcile the examiner's findings that, after repetitive use, the functional impairment of the Veteran's right knee disability included "[i]nstability of station," and the fact that anterior, posterior, and medial-lateral instability testing of the knee was normal.  The examiner should offer an opinion that, based on such findings, it is at least as likely as not that the Veteran's right knee disability resulted in lateral instability and, if so, the severity of such.

The examiner's report must include a complete rationale for all opinions expressed. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




